DISTRIBUTION SERVICES AGREEMENT THIS AGREEMENT made as of , 2017, by and between Versus Capital Advisors LLC, a Delaware limited liability company (the “Adviser”), and Foreside Funds Distributors LLC , a Delaware limited liability company (the “Distributor”). WHEREAS, pursuant to a distribution agreement by and among the Distributor, the Versus Capital Multi-Manager Real Estate Income Fund LLC, and the Versus Capital Real Assets Fund LLC (each a “Fund”, and collectively, the “Funds”) dated as of (the “Distribution Agreement”), the Distributor acts as the principal underwriter and distributor of the units of each Fund; WHEREAS, the Adviser serves as investment adviser for each Fund, closed-end investment companies registered with the Securities and Exchange Commission (“SEC”) under the Investment Company Act of 1940, as amended (the “1940 Act”); and WHEREAS, in consideration of Distributor’s agreement to provide certain distribution services as described in the Distribution Agreement, the Adviser has agreed to compensate the Distributor to the extent that the Funds are not authorized to so compensate the Distributor. NOW THEREFORE, in consideration of the mutual covenants and agreements contained herein and other good and valuable consideration the receipt of which is hereby acknowledged, the Adviser and the Distributor hereby agree as follows: 1.
